Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a stepping motor in which a rotor magnetized in two poles is rotationally driven in a stator connected to a driving coil; 
a drive circuit that applies a first drive pulse having a stable stationary position at a rotor rotation angle of 90 degrees or less from a reference position and a second drive pulse having the stable stationary position at a rotor rotation angle of 90 degrees or more from the reference position, as a drive pulse that is a pulse for driving the rotor, to the driving coil; and 
a control circuit that controls application of the drive pulse by the drive circuit, wherein when a period during which the drive pulse is not applied to the driving coil is assumed as a waiting period, the drive circuit generates the waiting period after a first application of the second drive pulse after an application of the drive pulse to the driving coil is started, and rotates the rotor by one or more turns without passing through the waiting period at least one predetermined timing that is determined in advance after the waiting period.
With respect to claim 5, the Prior Art does not teach a stepping motor in which a rotor magnetized in two poles is rotationally driven in a stator connected to a driving coil, 
a drive circuit that applies a first drive pulse having a stable stationary position at a rotor rotation angle of 90 degrees or less from a reference position and a second drive pulse having the stable stationary position at a rotor rotation angle of 90 degrees or more from the reference position, as a 
a control step of, when a period during which the drive pulse is not applied to the driving coil is assumed as a waiting period, controlling the drive circuit to generate the waiting period after a first application of the second drive pulse after an application of the drive pulse to the driving coil is started and rotate the rotor by one or more turns without passing through the waiting period at least one predetermined timing that is determined in advance after the waiting period.
	Claims 1-5 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ERICK D GLASS/Primary Examiner, Art Unit 2846